Citation Nr: 1116311	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic frontal sinusitis.

2.  Entitlement to a disability rating in excess of 10 percent for status post hemorrhoid surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982 and from September 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, continued a 10 percent disability rating for status post hemorrhoid surgery and a noncompensable disability rating for  chronic frontal sinusitis and determined that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for status post right knee arthroscopic meniscectomy. 

In a January 2008 statement, the Veteran withdrew his appeal regarding his right knee disorder.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).  In the same statement, he withdrew his request for a hearing before a Veterans Law Judge at the RO.  38 C.F.R. § 20.704(e) (2010).  

The issue of entitlement to a disability rating in excess of 10 percent for status post hemorrhoid surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic frontal sinusitis has not been manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.




CONCLUSION OF LAW

The criteria for a compensable disability rating percent for chronic frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in November 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations in December 2006 and February 2008.  The Board notes that the most recent VA examination is from February 2008, over three years ago.  However, while the Veteran has indicated, through is representative, that he feels that his service-connected sinusitis is more severe than presently rated, he has not indicated that his sinusitis has worsened since these examinations.  Thus, the Board finds that this is no duty to provide another VA examination simply due to the passage of time.  See Palczewksi v. Nicholson, 21 Vet. App. 174 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claim, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran has contended that his service-connected chronic frontal sinusitis warrants a compensable disability rating, based upon his symptoms.  

The Veteran's chronic frontal sinusitis is service-connected under Diagnostic Code 6513, which is rated pursuant to the criteria set forth in the General Rating Formula for Sinusitis.  A 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.
38 C.F.R. § 4.97 Diagnostic Codes 6510 - 6514 (2010).

A December 2006 VA examination report shows that the Veteran reported that he had trouble breathing through his nose when nasal stuffiness was present.  He did not have purulent discharge, dyspnea or speech impairment.  He had no allergic attacks or incapacitating episodes, but had occasional headaches.  There was no evidence of nasal polyps, and turbinates were normal size and consistency.  There was no tenderness, purulent discharge, or crusting.  The diagnosis was chronic tonsillitis.  Sinus x-rays were normal.

A January 2007 private magnetic resonance imaging study (MRI) which shows that the Veteran had small bilateral maxillary sinuses retention cysts or polyps and no detectable acute inflammatory sinus disease.

An October 2007 VA medical record shows that the Veteran's sinusitis was stable.

A February 2008 VA examination report shows that the Veteran complained of recurrent nasal stuffiness.  He had no purulent discharge, only watery discharge.  The Veteran had no pain, headaches, crusting, and had no incapacitating episodes.  The Veteran claimed of sneezing episodes.  Upon examination, the Veteran had no nasal polyps, but had mild congestive nasal turbinates with watery discharge.  There was no obstruction of the nostrils, septal deviation, tissue loss, scarring or deformity of the nose.  The diagnosis was allergic rhinitis and mild thickening of the lateral wall of the maxillary sinus with the remaining sinuses clear.  The examiner noted that the Veteran did not have chronic frontal sinusitis.  

The Board finds that, based upon the evidence of record, the Veteran's service-connected chronic frontal sinusitis does not warrant a higher disability rating under the General Rating Formula for Sinusitis.  As noted above, in order to warrant a higher disability rating, the evidence would need to show that his sinusitis results in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  However, there is no evidence that the Veteran's sinusitis has necessitated treatment with antibiotics at any time over the appeals period.  The December 2006 and February 2008 VA examiners did not note that the Veteran required antibiotics and none of the Veteran's treatment records show that he was prescribed antibiotics to treat his sinusitis.   In addition, the December 2006 and February 2008 VA examination reports show that the Veteran did not have any incapacitating episodes due to his sinusitis.  The January 2007 private MRI revealed no detectable acute inflammatory sinus disease.  In fact, the October 2007 medical record reflected that the Veteran's service-connected sinusitis was stable.  At his December 2008 VA examination, his sinus x-ray was normal, and at his February 2008 VA examination, the examiner noted that the Veteran did not have chronic frontal sinusitis, but had allergic rhinitis and mild thickening of the lateral wall of the maxillary sinus with the remaining sinuses clear.  As such, a compensable disability rating for his service-connected sinusitis is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board has considered rating the Veteran's service-connected sinusitis under other Diagnostic Code in order to provide him with the most beneficial rating; however, all of the relevant Diagnostic Codes that would be appropriate for rating his sinus condition are rated under the General Rating Formula for Sinusitis, and it has already been determined that this would not provide him with a compensable  disability rating.  38 C.F.R. § 4.97.  In addition, since the Veteran has been diagnosed with allergic rhinitis, the Board has considered rating him under Diagnostic Code 6522, pertaining to allergic or vasomotor rhinitis.  However, to warrant a 10 percent disability rating under this Diagnostic Code, the evidence would need to show that his allergic rhinitis, without polyps, had greater than 50 percent obstruction of his nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  In this case, however, the evidence reflects that there was no obstruction of the nostrils.  As such, a higher disability rating is not warranted for the Veteran's service-connected chronic frontal sinusitis. 

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a noncompensable disability rating for his service-connected chronic frontal sinusitis.  Hart, supra.

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  For example, there is no competent evidence that the Veteran's chronic frontal sinusitis is currently resulting in frequent hospitalizations or marked interference in his employment.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim for an increased disability rating for his chronic frontal sinusitis, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for chronic frontal sinusitis is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  At his February 2008 VA examination, the examiner noted that the Veteran sent a copy of private gastroenterology records which reflected several diagnoses, including irritable bowel syndrome, gastroesophageal reflux disease (GERD), and colon polyps.  In addition, during the examination, the Veteran noted that he had been under treatment for his bowel leakage but had not seen much improvement.  These records are not part of the claims file.  On remand, the AOJ should attempt to obtain these records.

In addition, the Board finds that, since the record reflects that the Veteran has additional diagnoses which may be causing some of his symptoms, such as bowel leakage, the Veteran should be afforded another VA examination to determine whether these symptoms are related to his service-connected hemorrhoids or to his other gastrointestinal disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his hemorrhoids.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should attempt to obtain the private medical records referred to by the Veteran in his February 2008 VA rectum and anus examination.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded a rectum and anus examination, by an appropriate specialist, to determine the current nature and severity of his service-connected hemorrhoids, and to determine which symptoms are related to his service-connected disability and which are related to his non-service-connected disorders, which appear to be irritable bowel syndrome, GERD and colon polyps.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The rectum and anus examiner is to assess the nature and severity of the Veteran's service-connected hemorrhoids in accordance with the latest AMIE worksheet for rating hemorrhoids.  The examiner should also provide an opinion as to whether the Veteran has any other diagnosed gastrointestinal disorders, to include irritable bowel syndrome, GERD and colon polyps, and should determine which disorders are related to which symptoms.  

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


